Per Curiam.

The sole point raised on this appeal is that the verdict is against the weight of evidence. We have carefully read the record and are satisfied that the case was properly submitted to the jury. The testimony of Mr. Sanford, read as a whole, is not necessarily in conflict with the testimony of plaintiff. It is conceded by the plaintiff that the horse ran away after the collision, and Mr. Sanford testified that plaintiff told him that the horse did run away, but this is to be taken in connection with his testimony at folios 128 and 129. Mr. Dean substantially corroborated plaintiff as to the cause of the collision.
Judgment and order denying new trial affirmed, with costs.
Present: Clement, Ch. J., and Van Wyok, J.
Judgment and order affirmed, with costs.